Citation Nr: 0824090	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  03-05 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from January 1977 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, to which the veteran filed a timely notice of 
disagreement (NOD) in October 2002.  Thereafter, the RO 
undertook additional development of evidence pertaining to 
the claim at issue, as well as an unrelated claim for an 
increased rating.  The denial of service connection for PTSD 
was confirmed in a February 2003 rating decision.  After a VA 
Form 9 was filed in February 2003 the case was remanded by 
the Board in January 2004 to afford the veteran the 
opportunity to testify before the undersigned traveling 
Veterans Law Judge and that hearing was conducted on May 4, 
2004.

In a September 2004 decision, the Board remanded the issue 
for additional development, including the issuance of a 
supplemental statement of the case (SSOC) which complied with 
38 U.S.C. § 7105(d)(1).

The Board notes that in her February 2008 VA Form-9, the 
veteran indicated that she wanted a hearing before the Board 
at a VA Regional Office.  However, in an April 2008 letter, 
the undersigned informed the veteran that as she had appeared 
at a hearing in May 2004, it was necessary for her to submit 
evidence of good cause before her motion for scheduling 
another hearing was considered.  38 C.F.R. § 20.704(c) 
(2007).  The veteran was given 60 days to respond to the 
letter.  As the veteran did not respond, her case is now 
before the Board as though her request for another hearing 
had been withdrawn.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressor occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted with regard 
to PTSD.  38 U.S.C.A. §§ 1131, 1111, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) (2007). 

2.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, for 
claims pending on or after May 30, 2008, 38 C.F.R. § 3.159 
has been amended to eliminate the fourth requirement.  73 
Fed. Reg. 23,353 (Apr. 30, 2008).

Regardless of the new provision, a letter issued by the RO in 
December 2004 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
information in her possession that pertained to her claim.  
This statement served to advise the veteran to submit any 
evidence in her possession pertinent to the claim on appeal.

The December 2004 letter also notified the veteran of the 
evidence needed to substantiate her claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the appropriate person or agency. 

The United States Court of Veterans Appeals (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19  Vet. App. 473 
(2006).  

The veteran has substantiated her status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the December 2004 letter.  However, the veteran did not 
receive notice about the evidence needed to establish a 
rating or notice regarding an effective date until a March 
2006 letter.  VCAA notice should be provided prior to the 
initial adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the March 2006 letter was cured by 
readjudication in a supplemental statement of the case dated 
in February 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Thus, all required notice was given.

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Per the remand instructions, the veteran underwent a VA 
examination in July 2006. 

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating her claim.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

Service Connection-General

Service connection will be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

Even if there is no record of psychosis in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2007).

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.

PTSD Laws and Regulations-Sexual Assault 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The following provisions apply to claims based on in-service 
personal assault:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2007)). 

Factual Background

The veteran has contended, in both written statements and 
hearing testimony, that she has current PTSD as the result of 
a sexual assault in service.  

The veteran's service medical records are entirely negative 
for any complaints or clinical findings referable to a 
psychiatric disability, to include PTSD.

A July 1977 service enlistment examination report reflects 
that the veteran was found to have been psychiatrically 
"normal."  A February 1979 Report of Mental Status Evaluation 
reflects that the veteran did not demonstrate any significant 
mental illness.  A February 1979 service separation 
examination report reflects that the veteran was found to 
have been psychiatrically "normal" at discharge. 

The February 1979 examination also reported that the veteran 
had frequent trouble sleeping because of nervousness.  The 
veteran had been prescribed Valium for her sleeping 
disturbance.  The veteran also had "nervous trouble".

In an August 1982 affidavit, the veteran's roommate during 
her active duty stated that during the time of the veteran's 
service she had a conflict between her duty to her family and 
a duty to the Army as the veteran's mother had undergone 
emergency surgery.

In July 1989, the veteran presented to the Colorado State 
Hospital due to multiple psychiatric hospitalizations, 
suicide attempts and cocaine abuse.  The doctor noted that 
the veteran had a stable life without psychiatric symptoms or 
substance abuse problems until about 3 years ago.  The 
psychiatrist noted that in 1985 the veteran was struck from 
behind by a truck which resulted in her hitting her head on 
the steering wheel.  The diagnosis was an organic mood 
disorder and cocaine dependence.  The psychiatrist noted that 
the veteran's impulsivity and irritability appeared to have 
occurred following her severe closed head injury.

In October 1989 the veteran presented to the Colorado State 
Hospital.  The diagnosis was organic personality disorder and 
cocaine dependence.

In June 1995 the veteran underwent a psychiatric disability 
evaluation in conjunction with her claim for Social Security 
Benefits.  The veteran reported that she had been in the Army 
and did not like it.  She stated that she received an 
honorable discharge as she was discharged for being a 
lesbian.  She stated that during her service she had a 
heterosexual relationship to cover up her homosexuality.  The 
diagnosis was personality disorder.  It was noted that she 
suffered a closed head injury in an automobile accident.

In June 1997, the veteran completed a Sexual Assault Form as 
she reported that she was sexually assaulted 1 month ago.

In July 1997 the veteran completed a Sexual Assault Form as 
she reported that she was sexually assaulted 3 days ago.  She 
stated that she was kept inside the assailant's car for 3 
days.

In October 1997, the veteran presented to the Jefferson 
Center for Mental Health for treatment of her longstanding 
depression, anxiety and substance abuse with a history of 
multiple suicide attempts and inpatient admissions.  The 
veteran recalled a history of sexual abuse from approximately 
age 4 to 7 perpetrated by a maternal great-uncle.  This 
marked the onset of her self-injurious behavior.  The 
treating psychiatrist noted that the veteran enlisted in the 
Army for 18 months.  The psychiatrist noted that the veteran 
began abusing crack cocaine in 1984.  Also in 1984, the 
veteran was sexually assaulted and as a result was infected 
with herpes and hepatitis B.  These stressors resulted in her 
becoming seriously depressed.  The psychiatrist noted that 
the veteran began having flashbacks of her childhood sexual 
abuse beginning in May 1997.  The diagnosis was mood disorder 
due to closed head injury; ruled out PTSD and borderline 
personality disorder.

In her March 2000 claim, the veteran stated that she was 
sexually assaulted at the barracks while stationed at Fort 
Devens, Georgia.

In an October 2001 statement, the veteran claimed that she 
was sexually assaulted in the barracks between August 1978 
and December 1978 while stationed at Fort Devens.  She stated 
that the soldier who assaulted her was charged with an 
Article 15 (nonjudicial punishment).

In an August 2002 statement, the veteran claimed that the man 
who assaulted her forcibly kissed her, fondled her and tried 
to get into her room.  She stated that she immediately 
reported the assault to her Captain and the individual was 
charged with an Article 15.  She stated that she had suffered 
depression since the attack.

At her May 2004 hearing, the veteran testified that a sexual 
assault during her active duty caused her PTSD.  She stated 
that while she was at Fort Devens, a specialist came up and 
knocked on the door of her barracks.  He fondled and kissed 
her and a struggle ensued.  She stated that after the 
incident she immediately told her Captain and the specialist 
was given an Article 15.  

In June 2004 the veteran presented to the VAMC.  She reported 
that she had a hard time sleeping at night with nightmares of 
being raped while in the service.  

In May 2005 the veteran presented to the VAMC for a 
medication check and therapy.  The diagnosis was PTSD, major 
depression and a history of an organic personality disorder.

In July 2006 the veteran underwent a VA examination.  The 
examiner noted that according to the histories that the 
veteran had provided other providers, she had experienced 
sexual trauma at a young age.  She had flashbacks of this 
event.  She had also been hospitalized many times for suicide 
attempts and substance abuse.  The examiner noted that a 
mental health intake in 1997 which contained a detailed 
history made no reference to a sexual assault in the 
military.  The first reference to military sexual trauma was 
in the veteran's March 2000 claim.  The veteran denied that 
she had distressing experiences prior to service and denied 
being physically or sexually molested prior to service.  

The veteran reported that while in service in July 19788, a 
man came to her room and grabbed her from behind.  He forced 
his way into her room and kissed and groped her.  She 
reported that she was able to leave the room and immediately 
reported the incident to the "Cadre office".  She stated 
that she did not feel safe or comfortable in the service 
after the incident.  She claimed that she became depressed 
after the assault and did not know why.  She reported that 
her first mental health episode occurred in 1987, which 
coincided with her first suicide attempt.  

The veteran reported striking her head on a steering wheel 
during an automobile accident in 1984.  She stated that her 
concentration became worse and her friends told her that her 
personality had changed after the accident.

The examiner noted that the veteran's service medical records 
referenced sleep problems and nightmares.  He found that 
several psychiatric disorders were more likely than not 
present.  The most prominent diagnosis was borderline 
personality disorder which was developmental in nature and 
probably had its genesis in her childhood trauma.  The 
examiner noted that much of what the veteran said was 
inconsistent with the record, so her credibility was 
questionable.  Her symptomatic presentation and behavioral 
history were consistent with early childhood trauma.  The 
onset of this disorder was adolescence or earlier.  In 
addition, the examiner stated that the veteran suffered from 
periodic major depressive episodes that had more likely than 
not occurred during her childhood.  The examiner also stated 
that it was more likely than not that the veteran met the 
diagnostic criteria for personality change due to head 
trauma.  There was significant evidence in the record that 
paranoid thoughts had commenced rather suddenly not long 
after her motor vehicle accident in 1984.  The examiner noted 
that also present was polysubstance abuse, but at the time of 
the evaluation it was in full remission.  

The examiner stated that it was more likely than not that 
PTSD was present in the veteran.  The veteran's PTSD was 
likely secondary to her childhood sexual assault, the sexual 
assault of 1984 and the subsequent mugging in 1993.  The 
examiner stated that the event that the veteran described as 
occurring in active duty to which she attributed her trauma 
and her PTSD symptoms was not an event that rose to the 
definition of a traumatic event as described in the 
diagnostic criteria for PTSD in DSM-IV and therefore could 
not be the cause of the present day PTSD.  The examiner 
concluded that there was no disorder that was as least as 
likely as not etiologically related to the veteran's military 
service.

In a February 2008 statement, the veteran reported that her 
depression was related to her in-service assault.

The U.S. Armed Forces Center for Unit Records Research (CURR) 
(now known as the U.S. Army and Joint Services Records 
Research Center (JSRRC)) reported that a search was 
coordinated through the U.S. Army Crime Records Center, 
Belvoir, Virginia.  However, the Crime Records Center had no 
records concerning a sexual assault against the veteran by an 
unnamed male during a July 1978 at Fort Devens, 
Massachusetts.  

In a December 2004 letter, the National Personnel Records 
Center (NPRC) reported that they had conducted an extensive 
and thorough search of its records and were unable to 
identify any Incident reports/in-service reports for the 
veteran dated on or about July 1978 to February 1979.  The 
NPRC concluded that these records do not exist.

Analysis

A psychiatric disability, to include PTSD, was not "noted" on 
the veteran's entrance examination in July 1977.  38 U.S.C.A. 
§ 1111.  Consequently, the veteran is presumed to have been 
in sound condition at entry, at least as far as PTSD is 
concerned.

The July 2006 VA examiner has opined that the veteran's PTSD 
was likely secondary to her childhood sexual assault.  

However, this opinion is not sufficiently definitive that 
PTSD clearly and unmistakably pre-existed service.  There are 
no other competent opinions on the question of whether PTSD 
existed prior to service.  Accordingly, the evidence is not 
clear and unmistakable that PTSD existed prior to service.  
38 U.S.C.A. § 1111.  Rather, it establishes only the 
currently diagnosed PTSD arose from stressors which predated 
service.

Turning to the criteria for service connection for PTSD, the 
VA examiner and treating psychiatrists have found that the 
veteran meets the criteria for a diagnosis of that disorder. 

However, based on the veteran's service records, the Board 
finds that she did not engage in combat.  Indeed, she does 
not contend that he engaged in combat or that her PTSD is due 
to combat.  Additionally, the Board observes that her service 
records are negative for any complaints regarding the alleged 
assault.  Thus, the veteran must provide credible supporting 
evidence that the claimed in-service stressors occurred.  In 
this regard, the Board acknowledges that additional verifying 
evidence may be obtained from sources other than the 
veteran's service records.  38 C.F.R. § 3.304(f); see Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

After review, the Board concludes that the record does not 
contain evidence corroborating the veteran's claimed in- 
service stressors, to include a sexual assault.  
As noted above, the veteran's service medical records contain 
no mention of any sexual assault.  While her separation 
examination noted that the veteran had frequent trouble 
sleeping because of nervousness, her separation examination 
report reflects no relevant complaints and normal psychiatric 
findings.  

Her service personnel records contain no mention of any 
criminal investigation, polygraph examination, or any sexual 
assault.  The Board acknowledges that the veteran was 
honorably discharged from active duty as she was found 
unsuitable.  However, the reason for her discharge was 
"unsuitability to military lifestyle due to homosexuality."  
There were no references by the veteran to any sexual assault 
in her January 1979 statement regarding her separation.  

The Board notes that the veteran's service personnel reported 
that the veteran had frequent trouble sleeping because of 
nervousness as she also "nervous trouble."  However, there 
are no subsequent reports of poor work performance.  Thus, 
the Board finds no evidence of deterioration in work 
performance. See 38 C.F.R. § 3.304(f).

The veteran has not submitted any credible evidence 
corroborating her claimed in-service stressors.  In this 
regard, the Board observes that the record does not contain 
any records pertaining to her time during service from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; or relevant statements from 
family members, roommates, fellow service members, or clergy.  
Likewise, the Board observes that the record is void of any 
behavior changes that may constitute credible evidence of the 
stressor such as a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  

The Board observes that applicable law provides that a 
diagnosis of PTSD must be based on a verified stressor.  
Unfortunately, there has been no such verification in this 
case. 

Additionally, the Board notes that there is competent medical 
evidence which attributes the veteran's psychiatric 
conditions to childhood trauma, her motor vehicle accident in 
1984, polysubstance abuse and a sexual assault of 1984 and 
subsequent mugging in 1993.  The July 2006 VA examiner 
concluded that there was no disorder that was as least as 
likely as not etiologically related to the veteran's military 
service.

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER


Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.


____________________________________________
N.R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


